                                                      Case 2:19-cv-00485-JAM-DB Document 39 Filed 12/20/19 Page 1 of 4

                                                1   Nathan G. Kanute (CA Bar No. 300946)
                                                    SNELL & WILMER L.L.P.
                                                2   50 West Liberty Street, Suite 510
                                                    Reno, Nevada 89501
                                                3   Telephone: 775-785-5440
                                                    E-Mail: nkanute@swlaw.com
                                                4
                                                    Attorneys for Solarmore Management Services, Inc.
                                                5

                                                6

                                                7                           IN THE UNITED STATES DISTRICT COURT

                                                8                              EASTERN DISTRICT OF CALIFORNIA

                                                9   UNITED STATES OF AMERICA,
                                                                                                        Case No. 2:19-CV-00247-JAM-DB
                                               10                     Plaintiff,
                                                    v.
                                               11
                                                    REAL PROPERTY LOCATED AT 725 MAIN                   NOTICE OF RELATED CASES
                                               12   STREET, MARTINEZ, CALIFORNIA,
                                                    CONTRA COSTA COUNTY, APN: 373-192-
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13   007-4, INCLUDING ALL APPURTENANCES
                                                    AND IMPROVEMENTS THERETO, et al.,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14
                          L.L.P.




                                                                      Defendants.
                                               15
                                                    UNITED STATES OF AMERICA,
                                               16                                                       Case No. 2:19-CV-00485-JAM-DB
                                                                      Plaintiff,
                                               17   v.

                                               18   APPROXIMATELY $6,567,897.50 SEIZED
                                                    FROM CTBC BANK, ACCOUNT NUMBER
                                               19   3800191916, et al.,

                                               20                     Defendants.

                                               21   UNITED STATES OF AMERICA,
                                                                                                        Case No. 2:19-CV-00636-JAM-DB
                                               22                     Plaintiff,
                                                    v.
                                               23
                                                    5383 STONEHURST DRIVE, MARTINEZ,
                                               24   CALIFORNIA, CONTRA COSTA COUNTY,
                                                    APN: 367-230-018-7, INCLUDING ALL
                                               25   APPURTENANCES AND IMPROVEMENTS
                                                    THERETO, et al.,
                                               26
                                                                      Defendants
                                               27

                                               28
                                                                                                  1                       Notice of Related Cases
                                                     4816-8361-5407
                                             Case 2:19-cv-00485-JAM-DB Document 39 Filed 12/20/19 Page 2 of 4

                                       1   UNITED STATES OF AMERICA,
                                                                                              Case No. 2:19-CR-00182-JAM
                                       2                     Plaintiff,
                                           v.
                                       3
                                           RONALD J. ROACH and JOSEPH W.
                                       4   BAYLISS,
                                       5                     Defendants
                                       6   UNITED STATES OF AMERICA,
                                                                                              Case No. 2:19-CR-00222-JAM
                                       7                     Plaintiff,
                                           v.
                                       8
                                           ROBERT A. KARMANN,
                                       9
                                                                   Defendant
                                      10
                                           SOLARMORE MANAGEMENT SERVICES,
                                      11   INC., a California corporation,                    Case No. 2:19-CV-02544-MCE-CKD
Snell & Wilmer




                                      12                     Plaintiff,
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   v.
                    L.L.P.




                                      14   Bankruptcy Estate of DC SOLAR SOLUTIONS,
                                           INC. dba DC SOLAR SOLUTIONS MFG, INC.
                                      15   dba DC SOLAR SOLUTIONS
                                           MANUFACTURING, INC., a California
                                      16   corporation; Bankruptcy Estate of DC SOLAR
                                           DISTRIBUTION, INC., a California corporation;
                                      17   Bankruptcy Estate of DC SOLAR FREEDOM,
                                           INC., a California corporation; MATTHEW
                                      18   CARPOFF, an individual; LAUREN CARPOFF,
                                           an individual; ROBERT V. AMATO and
                                      19   PRISCILLA AMATO, husband and wife;
                                           ROBERT KARMANN, an individual; RONALD
                                      20   J. ROACH, an individual; SEBASTIAN JANO,
                                           an individual; STEVE WILDE, an individual;
                                      21   RYAN GUIDRY, an individual; PATRICK
                                           MOORE, an individual; HALO
                                      22   MANAGEMENT SERVICES LLC, a Nevada
                                           limited liability company; SCOTT WENTZ, an
                                      23   individual; RAINA YEE, an individual;
                                           MONTAGE SERVICES, INC., a California
                                      24   corporation; VISTRA INTERNATIONAL
                                           EXPANSION (USA) INC., fka RADIUS GGE
                                      25   (USA), INC., fka HIGH STREET PARTNERS
                                           INC., a Maryland corporation; JULIE MURACO,
                                      26   an individual; Praeditis Group LLC, a Delaware
                                           limited liability company; THE STRAUSS LAW
                                      27   FIRM, LLC, a South Carolina limited liability
                                           company; PETER STRAUSS, an individual;
                                      28   DIANA KERSHAW, an individual; HERITAGE
                                                                                          2                     Notice of Related Cases
                                            4816-8361-5407
                                            Case 2:19-cv-00485-JAM-DB Document 39 Filed 12/20/19 Page 3 of 4

                                       1   BANK OF COMMERCE, a California
                                           Corporation; CARSON TRAILER, INC., a
                                       2   California corporation; DAVID ENDRES, an
                                           individual; ALVAREZ & MARSAL
                                       3   VALUATION SERVICES, LLC, a Delaware
                                           limited liability company; BARRY HACKER, an
                                       4   individual; MARSHAL & STEVENS, INC.;
                                           MARCELO BERMUDEZ, an individual;
                                       5   COHNREZNICK, LLP, a New Jersey limited
                                           liability partnership; RADIUS GGE (USA), INC.,
                                       6   fka HIGH STREET PARTNERS INC., a
                                           Maryland corporation; PANDA BEAR
                                       7   INTERNATIONAL, LTD., a Hong Kong
                                           corporation; PANDA SOLAR SOLUTIONS
                                       8   LLC, a Nevada limited liability corporation; DC
                                           SOLAR INTERNATIONAL, INC., a Nevis
                                       9   corporation; BAYSHORE SELECT
                                           INSURANCE, a Bahamian Corporation;
                                      10   CHAMPION SELECT INSURANCE, a
                                           Bahamian Corporation; JPLM DYNASTY
                                      11   TRUST, a Cook Island Trust; BILLIE JEAN
                                           TRUST, a Cook Island Trust; SOUTHPAC
Snell & Wilmer




                                      12   INTERNATIONAL, INC., a Cook Islands
             50 West Liberty Street

             Reno, Nevada 89501




                                           Corporation, AHERN RENTALS INC., a Nevada
                 law offices

                   Suite 510




                                      13   corporation,
                    L.L.P.




                                      14                       Defendants.
                                      15

                                      16             Pursuant to Local Rule 123(b), Solarmore Management Services, Inc., plaintiff in Case No.

                                      17   2:19-CV-02544-MCE-CKD (“Plaintiff”), by and through its undersigned counsel of record, hereby

                                      18   submits this Notice of Related Cases.

                                      19             The following cases may be related within the meaning of Local Rule 123:

                                      20             (1) United States of America v. Real Property Located at 725 Main Street, Martinez,

                                      21   California, et al., Case No. 2:19-cv-00247-JAM-DB (E.D. Cal., filed February 8, 2019);

                                      22             (2) United States of America v. Approximately $6,567,897.50, et al., Case No. 2:19-cv-

                                      23   00485-JAM-DB (E.D. Cal., filed March 18, 2019)

                                      24             (3) United States of America v. 5383 Stonehurst Drive, Martinez, California, et al., Case

                                      25   No. 2:19-cv-00636-JAM-DB (E.D. Cal., filed April 15, 2019);

                                      26             (4) United States of America v. Ronald J. Roach and Joseph W. Bayliss, Case No. 2:19-cr-

                                      27   00182-JAM (E.D. Cal., filed October 21, 2019);

                                      28             (5) United States of America v. Robert A. Karmann, Case No. 2:19-cr-00222-JAM (E.D.
                                                                                            3                           Notice of Related Cases
                                           4816-8361-5407
                                            Case 2:19-cv-00485-JAM-DB Document 39 Filed 12/20/19 Page 4 of 4

                                       1   Cal., filed December 12, 2019); and
                                       2             (6) Solarmore Management Services, Inc. v. Bankruptcy Estate of DC Solar Solutions, Inc.,
                                       3   et al., No. 2:19-CV-02544-MCE-CKD (E.D. Cal., filed December 17, 2019).
                                       4             The first five cases have all been assigned to Judge John A. Mendez. The sixth case was
                                       5   assigned to Judge Morrison C. England, Jr., but Judge England has recently requested that the case
                                       6   be reassigned.
                                       7              All of the foregoing cases are related to the approximately $2.7 billion fraud perpetrated
                                       8   by DC Solar on purchasers of mobile solar generators. The first three cases above are forfeiture
                                       9   actions filed by the United States against property related to or purchased with gains from the DC
                                      10   Solar fraud. The next two criminal actions involve charges and guilty pleas by three participants in
                                      11   the DC Solar fraud who assisted in misrepresentations and concealments relating to the fraud. The
Snell & Wilmer




                                      12   final case is a civil suit against various defendants who participated in or aided and abetted the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   fraud by DC Solar, parties whose actions made the fraud possible, and parties who facilitated hiding
                    L.L.P.




                                      14   money and the lack of mobile solar generators.
                                      15             The foregoing cases, therefore, involve overlapping parties, are related to the same events
                                      16   or transactions, and involve similar questions of fact. E.D. Cal. L.R. 123(a). Accordingly, the
                                      17   assignment to the same Judge or Magistrate Judge is likely to effect a substantial savings of judicial
                                      18   effort. If these matters were heard by different Judges, it would require multiple Judges and their
                                      19   chambers to become intimately familiar with the facts of these complex cases.
                                      20             Based on the foregoing, Plaintiff respectfully requests that Case No. 2:19-CV-02544-MCE-
                                      21   CKD be assigned to Judge John A. Mendez.
                                      22             DATED: December 20, 2019                        SNELL & WILMER L.L.P.
                                      23

                                      24                                                         By: /s/ Nathan G. Kanute
                                                                                                     Nathan G. Kanute
                                      25                                                             50 W. Liberty Street, Suite 510
                                                                                                     Reno, NV 89501
                                      26
                                                                                                     Attorneys for Solarmore Management
                                      27                                                             Services, Inc.

                                      28
                                                                                             4                            Notice of Related Cases
                                           4816-8361-5407
